                      UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,                            )
                                                     )
                       Plaintiff,                    )
                                                     )
v.                                                   )       Case No. 21-CR-0102-CVE-03
                                                     )                21-CR-0102-CVE-04
GENE OLEN CHARLES RAST,                              )
SHAUNI BREANNE CALLAGY                               )
                                                     )
                       Defendants.                   )


                                             ORDER

       Now before the Court are two joint motions for continuance of events in the scheduling order

(Dkt. ## 41, 42), submitted by plaintiff and defendants Gene Olen Charles Rast and Shauni Breanne

Callagy, respectively.1 The parties request a 30-day continuance of the jury trial set for June 21,

2021, and all other dates in the scheduling order. Both defendants have executed speedy trial

waivers (Dkt. ## 43, 40).

       On March 24, 2021, a grand jury returned an indictment charging defendant Gene Olen

Charles Rast with two counts: possession of methamphetamine with intent to distribute, in violation

of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B)(viii) (Dkt. # 2 at 6); and possession of firearm in

furtherance of a drug trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A)(I) (id. at 7); and

charging defendant Shauni Breanne Callagy with three counts: drug conspiracy, in violation of 21

U.S.C. §§ 846 and 841(b)(1)(A)(viii) (id. at 1-2); and two counts of maintaining a drug-involved

premises, in violation of 21 U.S.C. §§ 856(a)(1) and 856(b) (id. at 3-4).




1
       There are four defendants named in the indictment; however, the first two defendants are
       currently fugitives. Dkt. # 2.
       The parties request a 30-day continuance of all dates in the scheduling order, including a

request for a July jury trial. Plaintiff states that parties have recently engaged in good-faith

negotiations about a possible pretrial resolution of the charges facing each defendant, and seek

additional time to negotiate. Dkt. ## 41, at 1-2; 42, at 1-2. Defendants have filed speedy trial

waivers to accommodate that continuance. Dkt. ## 40, 43.2

       The parties’ request for a continuance falls under § 3161(h)(7)(A) of the Speedy Trial Act.

This section permits a federal district court to exclude any period of delay resulting from a

continuance if “the judge granted such continuance on the basis of his findings that the ends of

justice served by taking such action outweigh the best interest of the public and the defendant in a

speedy trial.” 18 U.S.C. § 3161(h)(7)(A). A court must orally or in writing set forth its reasons for

granting an ends of justice continuance and make findings that a continuance is in the best interest

of the defendant and the public. Id. The statute permits a court to consider whether “the failure to

grant such a continuance . . . would deny counsel for the defendant . . . the reasonable time necessary

for effective preparation, taking into account the exercise of due diligence.”               Id. at §

3161(h)(7)(B)(iv). The Tenth Circuit has been clear that an ends of justice continuance should not

be granted “cavalierly” and it was intended to be a “rarely used tool.” United States v. Williams, 511

F.3d 1044, 1048-49 (10th Cir. 2007).

       In United States v. Toombs, 574 F.3d 1262 (10th Cir. 2009), the Tenth Circuit limited the

circumstances in which an ends of justice continuance can be granted and emphasized that this


2
       This Court’s July docket is the week of July 12, 2021. As defendants speedy trial waivers
       extend only to July 19, 2021, the Court has set this matter for trial on July 12, 2021. Should
       the parties require additional time, the parties should submit a motion requesting another
       continuance and speedy trial waivers that reflect that additional continuance. The parties are
       advised that this Court’s August trial docket is August, 9, 2021.

                                                  2
should be a rarely used procedural tool. The parties must provide the district court a sufficient record

to determine why the facts stated in a motion for continuance “result[] in the need for additional

time.” Id. at 1271. This requires the parties to provide specific information about the need for a

continuance, and the district court may need to hold a hearing before granting an ends of justice

continuance. Id. at 1272-73. A district court must also give significant weight to the public’s

interest in a speedy trial, and the public’s interest is generally served by strict adherence to the

requirements of the Speedy Trial Act. Id. at 1273.

       In this case, the parties represent that they are currently in the midst of good-faith

negotiations regarding the resolution of this matter. Dkt. ## 41, at 1-2; 42, at 1-2. Given the factors

cited by plaintiff, the Court finds that an ends of justice continuance is appropriate under the

circumstances. The parties’ request for additional time to negotiate and to prepare for trial is

reasonable, and defendants have executed speedy trial waivers (Dkt. ## 40, 43) asking the Court to

exclude any period of delay for an ends of justice continuance. In addition to the interests of

defendant, the Court has considered the public’s interest in the speedy resolution of criminal cases

and finds that a limited ends of justice continuance will not subvert the public’s interest in the

prompt prosecution of criminal matters.

       IT IS THEREFORE ORDERED that the two joint motions for continuance of events in

the scheduling order (Dkt. ## 41, 42) are granted. The pretrial set for May 26, 2021 and jury trial

set for June 21, 2021 are stricken. The following amended scheduling order is hereby entered:

       Motions due:                                            June 2, 2021

       Responses due:                                          June 16, 2021

       PT/CP/Motions Hearing:                                  June 30, 2021 at 11:00 a.m.


                                                   3
       Voir dire, jury instructions, and trial briefs due:     July 6, 2021

       Jury Trial:                                             July 12, 2021 at 9:15 a.m.

       IT IS FURTHER ORDERED that the time from June 21, 2021, inclusive, to July 12, 2021,

inclusive, is excludable pursuant to 18 U.S.C. § 3161(h)(7).

       DATED this 25th day of May, 2021.




                                                  4
